Crocker, J. delivered the opinion of the Court—Cope, C. J. concurring.
This is an action to recover fees for services as a Constable in criminal cases. The Board of Supervisors allowed the plaintiff’s account at the rate of twenty cents per mile, in making arrests in criminal cases, and the plaintiff claims that he is entitled to fifty cents per mile in such cases. The plaintiff recovered judgment in the Court below, from which the defendants appeal.
Several statutes have been passed regulating the fees of certain officers in El Dorado County, among others one, in 1860, which regulated the fees of Sheriff. This law was afterward amended in 1861, and again in 1862; by Sec. 2 of the latter act it is provided that the Sheriff of that county shall be allowed two deputies, that “ the said deputies, or other officers performing such service, shall receive twenty cents per mile, in criminal cases, for each mile actually traveled in going, only,” and that such compensation shall be paid out of the county'treasury. Sec. 5 of this act provides that “ so much of any act or acts [as are] inconsistent with the provisions of this act are hereby repealed.” (Stat. of 1862, 129, 130.)
The services in this case were rendered since this last act took *556effect, and the compensation therefor is consequently regulated by its provisions. The allowances for services in criminal cases applies to Deputy Sheriffs and “ all other officers performing such services,” which clearly includes Constables. The rate of compensar tion is fixed at twenty cents per mile for each mile actuaEy traveled in going only; and that is the amount the plaintiff is entitled to receive for his services.
But the respondent claims that by the twelfth section of the Act of 1855 (Stat. of 1855, 85, 86), he was allowed the same fees as Sheriffs for like services in criminal cases; that by the special act of 1859 (Stat. of 1859, 362), the Sheriff of El Dorado County was allowed “ for service of any process, in criminal eases, for each mile necessarily traveled, twenty cents; and in case of an arrest, fifty cents per milethat those laws stiff remain in force as to Constables of that county, and that he is therefore entitled to fees at the rate fixed by the latter act. These Acts of 1855 and 1859, if not repealed in direct terms by other acts subsequently passed, are clearly inconsistent with the provisions of the Act of 1862, so far as they relate to the question before us, and were therefore repealed by Sec. 5 of the latter act. The respondent is not, therefore, entitled to compensation at the rates fixed by the Act of 1859.
The Board of Supervisors allowed him the full amount that he was entitled to, and he has therefore no right of action for any further sum.
The judgment of the Court below is reversed, and the suit is dismissed at the costs of the plaintiff.